
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 186
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 30, 2009
			Received
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of Sickle
		  Cell Disease Awareness Month.
	
	
		Whereas
			 Sickle Cell Disease is an inherited blood disorder that is a major health
			 problem in the United States and worldwide;
		Whereas
			 Sickle Cell Disease causes the rapid destruction of sickle cells, which results
			 in multiple medical complications, including anemia, jaundice, gallstones,
			 strokes, and restricted blood flow, damaging tissue in the liver, spleen, and
			 kidneys, and death;
		Whereas
			 Sickle Cell Disease causes episodes of considerable pain in one’s arms, legs,
			 chest, and abdomen;
		Whereas
			 Sickle Cell Disease affects an estimated 70,000 to 100,000 Americans;
		Whereas
			 approximately 1,000 babies are born with Sickle Cell Disease each year in the
			 United States, with the disease occurring in approximately 1 in 500 newborn
			 African-American infants, 1 in 1,000 newborn Hispanic-Americans, and is found
			 in persons of Greek, Italian, East Indian, Saudi Arabian, Asian, Syrian,
			 Turkish, Cypriot, Sicilian, and Caucasian origin;
		Whereas
			 more than 2,000,000 Americans have the sickle cell trait, and 1 in 12
			 African-Americans carry the trait;
		Whereas
			 there is a 1 in 4 chance that a child born to parents who both have the sickle
			 cell trait will have the disease;
		Whereas
			 the life expectancy of a person with Sickle Cell Disease is severely limited,
			 with an average life span for an adult being 45 years;
		Whereas, though researchers have yet to
			 identify a cure for this painful disease, advances in treating the associated
			 complications have occurred;
		Whereas
			 researchers are hopeful that in less than two decades, Sickle Cell Disease may
			 join the ranks of chronic illnesses that, when properly treated, do not
			 interfere with the activity, growth, or mental development of affected
			 children;
		Whereas
			 Congress recognizes the importance of researching, preventing, and treating
			 Sickle Cell Disease by authorizing treatment centers to provide medical
			 intervention, education, and other services and by permitting the Medicaid
			 program to cover some primary and secondary preventative medical strategies for
			 children and adults with Sickle Cell Disease;
		Whereas
			 the Sickle Cell Disease Association of America, Inc. remains the preeminent
			 advocacy organization that serves the sickle cell community by focusing its
			 efforts on public policy, research funding, patient services, public awareness,
			 and education related to developing effective treatments and a cure for Sickle
			 Cell Disease; and
		Whereas
			 the Sickle Cell Disease Association of America, Inc. has requested that the
			 Congress designate September as Sickle Cell Disease Awareness Month in order to
			 educate communities across the Nation about sickle cell and the need for
			 research funding, early detection methods, effective treatments, and prevention
			 programs: Now, therefore, be it
		
	
		That the Congress supports the goals and
			 ideals of Sickle Cell Disease Awareness Month.
		
	
		
			Passed the House of
			 Representatives September 29, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
